Morton, C. J.
The only question presented to us is whether the deed óf mortgage from Locke to the defendant bank conveyed a good title of the Locke estate to the bank. At the date of the deed, Locke owned a lot of land on Chestnut Street in Chelsea. One Colesworthy owned the adjoining lot. The description in the granting part of the deed of Locke is an exact description, by metes and bounds, of the Colesworthy lot; it cannot apply to any other lot. At the end of the description is the following clause: “ Being the same premises formerly conveyed by grantors to Otis W. Merriam by deed dated September 1, 1868, and recorded with Suffolk Deeds, book 937, page 183.” The deed to Merriam referred to correctly describes the Locke estate. If we could resort to external evidence, it might appear that Locke’s intention was to convey the lot owned by him. But we must look for the intent in the deed itself, and if the terms of the deed do not express the intent, it must fail. The description in the granting part of the deed is explicit and unambiguous, and imports an intention to convey the Colesworthy lot. The words descriptive of the estate intended to be conveyed are wholly without ambiguity. The subsequent clause, referring to the deed to Merriam, does not create any ambiguity in the prior description, but is repugnant to it. This clause was not inserted for the purpose of describing the lot conveyed.
Where, as in this case, the deed conveys one estate by a particular description, such description must prevail over a subsequent general reference to a prior deed made for another purpose, and such reference must be rejected. See Melvin v. Proprietors of Locks f Canals, 5 Met. 15.
The defendant is not without a remedy. It could by a suit in *328equity compel Locke to reform the deed, so as to give it a title to the lot which was in fact intended to be conveyed; but upon the deed as it stands, we are of opinion that it has not a good title in law which it can convey to the plaintiff. The plaintiff is therefore entitled to a decree according to the terms of the report.

Decree for the plaintiff.